                                                                         Author’s Direct Dial No.
                                                                                  (424) 652-7814

                                                                         Author’s Email Address
                                                                     bklein@waymakerlaw.com
BY ECF

September 22, 2021

Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    United States v. Virgil Griffith
       20 Cr. 15 (PKC)

Dear Judge Castel:

        We write to provide the Court with an update on two important matters: (1) the
government’s tardy and ongoing disclosure of its proposed trial exhibits in violation of its
commitment to the defense that severely prejudices Mr. Griffith; and (2) the government’s
seriously belated disclosure of OFAC documents in violation of the Court’s December 20, 2020
order and government representations to the defense.

         The defense is not asking the Court to referee a pretrial evidentiary dispute and does not
raise these issues lightly. Both issues, at a minimum, severely undermine Mr. Griffith’s right to
a fair trial. The defense respectfully requests a one-week continuance of the September 27, 2021
trial date (with a deadline to of September 24, 2021 for the government to identify all exhibits,
barring exceptional circumstances) and a telephonic conference this week to address the OFAC
documents violation. 1 The government opposes the request for a continuance.




1
  Defense counsel is available to participate in a telephonic conference throughout the day today.
The California-based members of the trial team will be traveling to New York for this trial later
this afternoon and unavailable starting at approximately 4 p.m. ET., but the New York-based
members are available after 4 p.m. ET today if the Court intends to hold the conference today.
                                                                       Letter to Hon. P. Kevin Castel
                                                                                  September 22, 2021
                                                                                          Page 2 of 6


        •   The Government’s Highly Prejudicial Late Disclosure of Trial Exhibits

         As outlined below, the government repeatedly has violated its agreement to provide trial
exhibits to the defense on a rolling basis from August 27 to be completed on September 17. 2
Whether this is because the government is not prepared or the government is seeking to engage
in a trial by surprise, the result is the same. The defense is being severely prejudiced and does
not have sufficient time to prepare for trial or engage in good-faith negotiations with the
government regarding the proffered exhibits. 3

        Here is the background:

    •   August 27, 2021 – In response to a defense request, the government agreed to make a
        rolling production of its exhibits to be completed by September 17, 2021

        Before Deadline:

    •   September 14, 2021 – At approximately 1:15 a.m., the government produced 182
        exhibits, without an exhibit list. The defense had repeatedly followed up with the
        government in advance of this production. Before the final pretrial conference, the
        defense conferred with the government, who assured the defense that it was on track to
        meet its September 17 deadline. At the 4:30 p.m. hearing, the government mentioned its
        production of those 182 exhibits. (Tr. at 53:12-14.)
    •   September 17, 2021 – At approximately 9:15 p.m. – government provided an exhibit
        index, listing 195 exhibit entries, including 1 omitted exhibit. The list referenced 10
        exhibits that the government had not disclosed yet.

        Pre-deadline exhibits produced: 182 (These exhibits did not include anything from
        Facebook and Twitter, although the government had indicated in its motions that it
        intended to offer materials from such returns. It also included none of the purported tapes
        and their transcripts from the conference in North Korea, and the defense has yet to
        receive final transcripts. There were also large gaps in the index that suggested numbers



2
  While the government premised its agreement on a reservation of rights “to supplement” its
trial exhibits after September 17, the production of an additional 139 trial exhibits after the
proposed deadline hardly can be described as “supplementing” its prior production of 182
exhibits.
3
  This problem is similar to the issues highlighted in the defense’s response to the government’s
motions in limine but more pronounced and much more detrimental. As reminder, the
government failed to include citations to evidence or exhibits to its motions in limine, rendering
the motions, in many respects, premature and difficult to respond to, thus handicapping the
defense. Given the haphazard disclosure here, the defense still has not yet had time to consider,
for example, Rule 106 responses to the government’s proposed exhibits.
                                                                        Letter to Hon. P. Kevin Castel
                                                                                   September 22, 2021
                                                                                           Page 3 of 6


        had been assigned but were not yet disclosed. Finally, since most of the documents are
        not Bates numbered ,it is not easy to verify their provenance).

        After Deadline:

    •   September 19, 2021 – At approximately 1:25 a.m., the government produced 102
        exhibits, including exhibit GX 605, which was previously marked as omitted. The
        government also revised 6 exhibits and omitted 13 exhibits.
    •   September 20, 2021 – At approximately 12:28 a.m., the government produced 13
        additional exhibits without an updated exhibit index.
    •   September 21, 2021 – During the course of the evening, the government produced 23
        exhibits with an updated exhibit index. The exhibit index added 13 new entries and
        omitted 3 exhibits. (The government did not explain which exhibits were omitted.)

        Post-deadline exhibits produced: 139 and counting

         To date, the government has produced more than 320 exhibits, with almost half produced
after its agreed upon deadline of September 17. This includes substantial exhibits produced only
yesterday, e.g., proposed excerpts of audio recordings from the DPRK conference, which would
appear central to the government’s prosecution.

       Throughout the time period since August 27, the defense has repeatedly followed up with
the government about its exhibit production. The defense remains uncertain how many exhibits
the government has left to produce, despite repeated inquiries, and the formatting of the
government’s exhibit index suggests that there remain numerous exhibits still to be produced.

        Trial is scheduled to start on Monday, September 27. 4 Because of Covid restrictions, the
defense understands there will be no or very few sidebars. (Tr. at 48:6-12.) The purpose of the
continuance is to afford the defense sufficient opportunity to review the exhibits and the parties
the time to discuss and attempt to resolve any objections or rule of completeness concerns and
thereby minimize the need for intervention by the Court. Thus, addressing evidentiary issues
before trial starts is critical. The defense is severely handicapped in doing so in light of the
massive amount of exhibits it has to wade through, all the while preparing cross-examinations
and to put on its own case, which it intends to do.

       To address this problem, the defense respectfully requests a one-week continuance and a
deadline to of September 24, 2021 for the government to identify all exhibits, barring exceptional
circumstances. Without this brief continuance, the defense will not have adequate time to
prepare for trial.

4
  The requested continuance will not unnecessarily protract the proceedings based upon the
government’s revised estimate of its anticipated trial length; previously the government had
estimated its case at 1-2 weeks, but this week it indicated it expected to conclude its direct case
on or before Friday, October 1, 2021.
                                                                        Letter to Hon. P. Kevin Castel
                                                                                   September 22, 2021
                                                                                           Page 4 of 6




           •   The Government’s Violation of the Court’s December 22, 2020 Order
               Regarding OFAC Evidence

        The defense also requests a hearing on the government’s violation of the Court’s
December 22, 2020 order, which, among other things, granted the defense’s motion to compel
discovery of material in the possession of OFAC. (Dkt. No. 80.) This issue only came to light
yesterday, when the government produced new OFAC documents pursuant to this Court’s 3500
Protective Order, 5 and the defense is still working to assess the full extent of its impact on the
defense’s case. Considering the fast-approaching trial date, the defense requests a telephonic
hearing to address this issue.

        The background on this issue is contained in a defense letter update filed on June 6, 2021.
For the Court’s convenience, that letter is attached as Exhibit A.

        In brief, on December 22, 2020, the Court directed the government “to conduct a review
of material in the possession of OFAC for the period from October 24, 2019 to the present that is
related to Mr. Griffith’s prosecution; the government shall disclose any materials that must be
disclosed to the defendant consistent with the government’s obligations.” (Id.) On December
28, 2020, the government filed a letter correcting a “mistake” it had made regarding its
representations to the Court about the FBI’s first interactions with OFAC. (Dkt. No. 81.) The
government explained that following oral argument on December 20, 2020, it had “re-reviewed
communications it has collected to date and realized that the FBI began to communicate with
OFAC regarding topics that are relevant to this case on August 5, 2019.” (Id.) As a result, the
government stated it would “request from OFAC—without date limitation— any materials
relating to Griffith and the 2019 Cryptocurrency Conference in Pyongyang . . . and any materials
relating to witnesses for the Government at trial.” (Id.) The government further committed itself
to “make any necessary disclosures or proceed, with notice to defense counsel, under the
Classified Information Procedures Act.” (Id.) Neither the Court nor the government set a
deadline. But the defense understandably anticipated the government would conduct an
expeditious review and production. The defense filed the June 6 letter because the government
was continuously delaying the production of the OFAC documents.

        The government claimed to have completed its production and review on June 22, 2021.
In a cover letter, which indicated this was the final production, the government wrote:

               The [g]overnment has completed its collection and review of
               materials received from OFAC pursuant to the Court’s order dated
               December 22, 2020. The [g]overnment understands that OFAC
               conducted a search for materials in its possession from
               approximately June 1, 2018 to the present. With this production,

5
  The defense contends they are mis-designated as 3500 materials. Prior productions pursuant to
the Court’s December 20, 2020 order were designated “Protected Material.”
                                                                        Letter to Hon. P. Kevin Castel
                                                                                   September 22, 2021
                                                                                           Page 5 of 6


                 the [g]overnment does not anticipate the receipt, review, or
                 production of any further materials in OFAC’s possession
                 pursuant to the Court’s order.

(emphasis added). The defense sought assurances that a complete and thorough review was
conducted. On July 1, 2021, the prosecutors wrote, in pertinent part, in response:

                 As previously indicated, we understand that nothing was withheld
                 from the review on privilege grounds. OFAC searched its
                 searchable holdings (including emails, digital chats, and network
                 folders) and separately contacted each custodian to ensure all non-
                 email records were collected.

        However, on the evening of September 21, 2021, the government produced for the first
time a series of OFAC documents tied to its prospective OFAC trial witness. These documents
should have been produced back on June 22 at the latest. The defense’s preliminary review
indicates that certain of these documents could bear upon Mr. Griffith’s alleged willfulness, an
element of the offense charged in the indictment. In addition, in many instances, the documents
reference attachments that were not included in the belated production and are critical to
understanding the statements made by the participants in the body of the communications. 6
Upon receipt of these materials, the defense promptly inquired with the government when it had
received them, and the government responded “We received these materials today, with one
exception.” That exception was a document disclosed back on June 22, 2021.

        This seriously belated production calls into question the government’s claims that it had
done a thorough review, particularly given that certain of these documents are obviously
responsive on their face, and raises other issues like a potential Brady violation, in addition to a
violation of the Court’s December 20, 2020 order. The defense is still assessing this issue as it
reviews the newly produced OFAC documents. But, even at this early stage of assessment, the
government’s tardy disclosure is an additional impediment to the defense’s ability to prepare for
trial and warrants a one-week continuance. The defense respectfully requests that the Court
promptly hold a telephonic hearing to address the violation of its order.

                                                 ***

        The defense has been preparing diligently for trial, but the government’s recent actions
undermine Mr. Griffith’s right to a fair trial, and the full scope of them, at least the OFAC issue
are yet to be determined. The defense is likely to seek additional relief from the Court, and it
does not waive any of Mr. Griffith’s rights to do so or otherwise by submitting this letter. For
now, the defense respectfully requests a one-week continuance (with a deadline to of September




6
    The defense has asked the government for the attachments, but it has not received them so far.
                                                                      Letter to Hon. P. Kevin Castel
                                                                                 September 22, 2021
                                                                                         Page 6 of 6


24, 2021 for the government to identify all exhibits, barring exceptional circumstances) and a
pretrial telephonic hearing on the OFAC issue.


Respectfully submitted,


Brian E. Klein
Keri Curtis Axel
Waymaker LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith
